Citation Nr: 1803937	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the disability rating status post incisional hernia repair with scars was properly reduced from 20 percent to 0 percent effective September 1, 2012.

REPRESENTATION

Veteran represented by:	Chisholm, Chisholm & Kilpatrick


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1979 to February 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that, in her April 2014 VA Form 9, the Veteran requested a hearing with the Board.  However, the Veteran's representative submitted a letter in October 2017 stating that the Veteran wished to withdraw her request for a hearing before the Board.  The letter included a statement from the Veteran authorizing the withdrawal of her request for a hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  In a September 2010 decision, the RO assigned an initial rating of 20 percent for the service-connected status post incisional hernia repair with scars, effective November 20, 2009.

2.  In a February 2012 rating decision, the RO proposed to reduce the Veteran's rating for status post incisional hernia repair with scars from 20 to 0 percent.  In a June 2012 rating decision, the RO reduced the Veteran's rating for status post incisional hernia repair with scars from 20 to 0 percent, effective September 1, 2012.

3.  The Veteran's initial 20 percent rating had been in effect for less than five years at the time of the reduction.

4.  The preponderance of the evidence fails to establish that the RO's decision to reduce the Veteran's rating complied with the applicable regulations. 



CONCLUSION OF LAW

The reduction in the rating for status post incisional hernia repair with scars from 20 percent to 0 percent effective September 1, 2012, was improper, and restoration of the 20 percent rating is warranted for the entire period on appeal.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.114, Diagnostic Code 7339 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The restoration of the Veteran's 20 percent rating for status post incisional hernia repair with scars constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of her claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

II.  Rating Reduction

The Veteran claims error in a June 2012 rating decision that reduced the Veteran's compensation for her service-connected status post incisional hernia repair with scars from 20 percent to 0 percent, effective September 1, 2012.  

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the 20 percent rating for status post incisional hernia repair with scars had not been in effect for five years or more. As a result, the requirements of 38 C.F.R. § 3.344(a) and (b) do not apply.  For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Board finds that the reduction was improper and must be vacated.  In the September 2010 rating decision that assigned the Veteran's 20 percent rating, the RO noted that the evidence showed the Veteran's incisional hernia was a residual of adhesions secondary to cesarean sections.  Because the fascial defect required a Surgisis Gold mesh, the RO assigned a 20 percent rating.  The RO explained that the Veteran's disability was not specifically listed in the rating schedule, and therefore it was rated by analogy to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  Yet when the RO reevaluated the Veteran's symptoms in February 2012 and proposed reducing the Veteran's rating, the decision focused narrowly on whether the schedular criteria had been met, despite the September 2010 rating decision's finding that the specific disability was not listed in the rating schedule.  The RO acknowledged the Veteran's report of symptoms including pain and various gastrointestinal (GI) symptoms.  However, the RO proposed to reduce the Veteran's rating because the evidence failed to show a small hernia which is not well-supported by a belt under ordinary conditions, or a healed hernia or postoperative wounds with weakening of the abdominal wall and need for a supporting belt.  The RO made no mention of the fact that the original rating was assigned based on analogy because the disability was not specifically listed in the rating schedule or of the Veteran's fascial defect requiring a Surgisis Gold mesh.  Neither did the final June 2012 rating decision that implemented the proposed reduction effective September 1, 2012.  Further, the VA examinations from January 2012 and February 2014 do not address the evidence that supported the original assignment of a 20 percent rating.  

A rating reduction must be supported by the preponderance of the evidence.  Brown, 5 Vet. App. at 421.  Here, the original September 2010 rating was based on the presence of Surgisis Gold mesh and the Veteran's disability was rated by analogy.  The RO failed to mention either fact in reducing the Veteran's rating.  Instead, the RO focused narrowly on the rating criteria for a Diagnostic Code that the original September 2010 rating decision acknowledged did not directly apply because the Veteran's disability is not listed in the rating schedule.  Based on this record, the Board cannot conclude that a rating reduction is supported by the preponderance of the evidence.  


ORDER

Restoration of the 20 percent rating for service-connected status post incisional hernia repair with scars, effective September 1, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


